Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of claims 3-7, 9, and 10 are currently indicated as depending from claim 2, which has been canceled.  For the purpose of examination, it is considered that claims 3-7, 9, and 10 are meant to depend from claim 1, as the subject matter of previous claim 2 has been incorporated directly into independent claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvulescu et al (WO 2013/117536).  
Regarding claims 1, 5 and 6, Reference Examples 1.1 through 1.5 teach preparation of a Zn/Ti-MWW powder including an aqueous nitric acid treatment step at 100 C and a zinc impregnation  at 100 C using 0.0546 fraction of zinc salt on the basis of zinc, per unit of acid treated Ti-MWW.  Further regarding claim 5, nitric acid, discussed above, is an inorganic acid.  Regarding claim 9 and further regarding claim 1, this powder is combined with water, a colloidal silica binder and methyl cellulose and subjected to kneading and extrusion in Example 2.  With respect to the last paragraph of claim 1, the product of the zinc impregnation is subsequently separated, dried and calcined.  
Regarding claims 1 and 11, while the reference does not explicitly teach a change in plasticity as a result of performing the process, the process itself is the same.  Further, one of ordinary skill in the art subjecting the same materials to the same process steps would expect the resulting material to be the same and have the same properties.  
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  
With respect to claim 3, the material provided to the acid treatment step comprises about 1.7% Ti and further consists of Si, O, H and a small amount of residual organics.  
With respect to claim 4, the reference does not explicitly disclose the particle size distribution of intermediates.  Considering the similarity in materials and process steps in combination with the measured particle size distribution of the final powder, the evidence of record supports a finding that particle size distribution of the material provided to the acid treatment step would fall within the scope of claim 4.   
With respect to claim 7, the product of the acid treatment step is subsequently separated, dried and calcined.  
With respect to claim 10, the similar method for forming the acid treated Ti-MWW material and components of the shaped molding are persuasive evidence that one skilled in the art would expect the product of the reference to exhibit the same properties (including a water absorption capacity of greater than 11%) as the instant invention. 
Similarly, with respect to claim 12, the evidence of record supports a finding that a plasticity of no more than 1500N would necessarily follow from a water absorption capacity of greater than 11%.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parvulescu et al (WO 2013/117536), as applied above.  
The reference teaches combining the Zn/Ti-MWW powder, water, a colloidal silica binder and methyl cellulose (WalocelTM).  
The difference between the reference and, claims 13 and 15 is the polymer used as the adjuvant.  
Page 36, lines 6-9 of the reference teach that polyethylene oxides, polystyrene, polyacrylates, polymethacrylates, polyolefins, polyamides, polyesters and, for example, methyl cellulose fill the same roles in the process of the prior art.  
Regarding claims 13 and 15, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to substitute any of the listed polymers for the methyl cellulose of the example for that reason, as they are taught to be art recognized equivalents.  

Double Patenting
Claims 1, 3-7, and 9-13 of this application is patentably indistinct from claims 13-16 of Application No. 16/461134. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-7, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of copending Application No. 16/461134 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are directed to forming a shaped catalyst composition by shaping a composition comprising an acid treated Ti-MWW incorporating zinc. Claim IB of copending application 16/461134 is directed to a process including the shaping of an acid treated Ti-MWW incorporating zinc. The evidence of record suggests that the relative plasticity of the composition would be less than 1 due to the use of the acid treated Zn/Ti-MWW. Claims 14-16 of copending application 16/461134 are directed a shapeable composition comprising acid treated Zn/Ti-MWW that is disclosed as useful for combining with water, a binder and a polymer to be formed into a shaped catalyst. An obvious type double patenting rejection is appropriate between an invention 

Response to Arguments
The prior rejections that have been removed are considered to have been obviated by amendment and/or argument.  
Arguments with respect to the remaining rejections over Parvulescu et al (WO 2013/117536), and maintained herein, are discussed below.  
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that because the relative plasticity is not expressly disclosed by Parvulescu, there is no case to be made for either inherency or otherwise an expectation that the substantially identical process taught by Parvulescu would reasonably result in substantially similar properties being expressed in the final product, especially where overlap occurs.  This argument is not considered to be persuasive.  
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  
As such, the burden is upon the Applicant, not the Office, to show that the prior art products/processes are not substantially identical.  Applicant has failed to show this, instead attempting to improperly argue that the burden remains on the Office.  

Regardless, it appears that the acid treatment is critical to achieving the claimed relative plasticity, wherein such an acid treatment is explicitly taught by the prior art.  Applicant has offered no evidence that would support the notion that the substantially identical process of Parvulescu would result in a product exhibiting a relative plasticity that is distinct from that of the instantly claimed process.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732